DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on February 10, 2021, were received. Claims 1, 17-19 and 21 have been amended. None the Claims have been cancelled or added as new. Claims 3-4, 6-16, 20 have been withdrawn from consideration. Therefore, Claims 1-2, 5, 17-19 and 21-22 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 10, 2020.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-19 and 21-22 are directed to the abstract idea of calculating a value or range from deterioration information and updating a value or range of, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 
Claim 1 recites, in part, an apparatus for performing the steps of creating a condition of use by calculating a value or range from deterioration information of a battery, and updating the value or range based on the change of an inner state parameter or deterioration information.   These steps collectively describe steps for collecting information and calculating by applying the mathematical concepts using a computer or a processor, and updating the value or range, also by applying a mathematical concept or a mental step, which corresponds to concepts identified as abstract ideas by the courts, such as a formula for computing an alarm limit, Parker v. Flook, 437 U.S. 584, 19 USPQ 193 (1978), storing, gathering, and analyzing data (TDE Petroleum Data Solutions v. ARM Enterprise), collecting, manipulating and displaying of data in Int. Ventures v. Cap One financial, collecting information, analyzing it, and displaying certain results of the collection and analysis (.Electric Power Group, LLC, v. Alstom; West View Research LLC v. Audi AG). The concepts described in Claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description of Claim 1 is directed to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a charge/discharge controller to perform the calculating and updating steps. The controller is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a using charge/discharge controller to perform the calculating and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-19 are dependent on Claim 1 and includes all the limitations of Claim 1. Therefore, Claims 2-19 recite the same abstract ideas as Claim 1. Additionally, they recite the steps of calculating, estimating, updating, measuring, acquiring, determining, and organizing data into a table or performing correlation or various other mathematical algorithms. These additional steps are also directed to abstract idea as noted above. Therefore, claim 1-19 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Similar issues exists with Claims 21-22.

Claim Rejections - 35 USC § 102
5. 	Claims 1, 2, 5, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (9,678,167 B2).
With regard to Claim 1, Goto discloses a charge/discharge control apparatus (1) programmed to control charge or discharge of a first battery (11) to be charged or 
With regard to Claim 2, Goto discloses wherein the condition of use includes a range of a value of a state of charge (SOC) allowed for the first battery (11) (column 5, line 51 through column 6, line 41). 
With regard to Claim 5, Goto discloses wherein the at least one inner state parameters include a capacity of a positive electrode or a mass of the positive electrode, a capacity of a negative electrode or a mass of the negative electrode, an 
With regard to Claim 17, Goto further discloses a measurer, called a voltage sensor (40A-40N), programmed to measure a voltage and a current of the first battery in charging or discharging the first battery; and a battery characteristic estimator, considered to be part of a controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well as, a storage section (71), programmed to estimate an estimation value of at least one inner state parameter of the first battery on the basis of data on voltage and current of the first battery measured in charging or discharging the first battery; wherein the condition-of-use creator includes a condition-of-use calculator, also considered a part of the controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well as, a storage section (71), programmed to calculate, on the basis of first deterioration information and a specified value of the deterioration speed of the first battery as measured by a timer (72) (column 3, line 30 through column 4, line 40; column 5, line 15 through column 7, line 61; column 8, lines 22-40; See Figures 2-4): a new value corresponding to the specified value and updating the value in the condition of use to the new value, or a new a range corresponding to the specified value and updating the range in the condition of use to the new range, wherein the first deterioration information is determined to be corresponding to the first battery among deterioration information of secondary batteries on the basis of the specified value (column 7, lines 36-61). 
With regard to Claim 18, Goto discloses wherein the charge/discharge controller (50) is programmed to charge or discharge the first battery (11) on the basis of the first 
With regard to Claim 19, Goto discloses wherein when the first battery (11) is an assembled battery (10) in which at least two secondary batteries are connected in series into battery blocks (12A-12N), the charge/discharge controller (50) is programmed to charge or discharge the assembled battery (10) at a time when one of two secondary batteries having a battery larger in absolute value of a rate of change of a voltage relative to a state of charge (SOC) in absolute value satisfies the first condition of use (column 3, lines 30-41; column 5, line 15 through column 7, line 61; See Figures 2-4). 
With regard to Claim 21, Goto discloses a power storage system comprising: a first battery (11) which is a secondary battery to be charged or discharged; and a charge/discharge control apparatus (1) programmed to charge or discharge the first battery (11) according to a value or a range included in a condition of use to be satisfied during charge or discharge, wherein the charge/discharge control apparatus (1) includes a battery characteristic estimator, including a controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well as, a storage section (71), programmed to estimate an estimation value of at least one inner state parameter of the first battery (11) on the basis of data on voltage through voltage sensors (40A-40N) and current of the first battery measured in charging or discharging the first battery; and a condition-of-use calculator, also considered to be a part of a controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well 
With regard to Claim 22, Goto discloses a method of charging a first battery comprising: calculating, from deterioration information of the first battery (11) and an estimation value of at least one inner state parameter of the first battery (11), a value or a range included in a condition of use to be satisfied during charging or discharging, and updating the value or the range on the with deterioration information, wherein the deterioration information indicates a relationship between a value of the at least one inner state parameter of the first battery and a deterioration speed of the first battery as measured by a timer (72); and controlling, by “turn-ons” (column 8, lines 22-440; Modification 2), the charging or discharging of the first battery (11) according to the value or the range in the condition of use updated based on the change of the at least one inner state parameter of the first battery (11) and the deterioration information .

Response to Arguments
6.	Applicant's arguments filed February 10, 2021, have been fully considered but they are not persuasive. 
Applicant argues that, “such a configuration is not taught or suggested by the ‘167 patent that does not determine at least one inner state parameter of the first battery and therefore does not determine at least one inner state parameter of the first battery in order to be able to charge or discharge of the first battery according to the value or the range in the condition of use updated based on the change of the at least one inner state parameter of the first battery and the deterioration information” where “the deterioration information indicates a relationship between a value of the at least one inner state parameter of the first battery and a deterioration speed of the first battery.” Applicant also states that, “Claim 21 similarly recites a power storage system including a charge/discharge apparatus and a charge discharge controller analogous to those elements in claim 1. Claim 22 further recites a method of controlling charging performing the above-noted function from claim 1.”
Applicant’s argument is not persuasive. The controller of Goto et al. is fully capable of performing the functions that are claimed in the limitations of the instant application. In addition, as noted in the rejection in paragraph 4 above, the concepts programmed into the charge/discharge controller are not meaningfully different than .

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725